Citation Nr: 1128827	
Decision Date: 08/04/11    Archive Date: 08/11/11

DOCKET NO.  10-41 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran had active duty service from January 1949 to October 1973, including service in the Republic of Vietnam from July 1965 to July 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for peripheral neuropathy, to include as secondary to his service-connected diabetes mellitus.  

The service treatment records show that in September 1972 the Veteran complained of low back pain with radiation to the left thigh.  He was diagnosed with mild degenerative disc disease.  An August 1973 physical examination for separation purposes was negative for peripheral neuropathy.  Service connection for low back disability was granted, effective January 11, 1973, and the Veteran's degenerative disc disease of the lumbar spine is currently evaluated as 20 percent disabling. 

A post-service private medical treatment record shows a diagnosis of new onset of diabetes mellitus, type II in December 2008 and service connection is in effect for that disease.  In January 2009, a private podiatrist diagnosed the Veteran with having diabetic neuropathy; however, a February 2009 monofilament test showed normal sensation in the feet.  The Board also notes that prior to these findings, VA and private treatment records showed a long history of leg pain complaints that were associated with low back pain.  Notably, a post-service VA examination report dated in January 1974 shows the Veteran reported back pain with radiation into his left lower extremity.  He was diagnosed with lumbar strain with left leg sciatica.  VA outpatient treatment notes show complaints of back pain, with associated leg and knee pain, that was diagnosed as degenerative joint disease.  A June 1997 private treatment record shows a complaint of low back and left leg pain that was diagnosed as lumbar, degenerative joint disease and sciatica.  

In August 2009, the Veteran was afforded a VA Compensation and Pension (C&P) examination to determine the nature and etiology of his claimed peripheral neuropathy of the bilateral lower extremities.  He reported that the onset of his peripheral neuropathy was in service and included symptoms of aching and burning pain, associated with paresthesias and weakness in his bilateral legs and feet.  Following a history and physical, the examiner stated that there was no current disability of peripheral neuropathy.  The examiner also stated that the Veteran's history of lower extremity peripheral neuropathy was not caused by his diabetes because it was diagnosed prior to the diabetes.  The Board finds that this opinion requires clarification as the examiner has stated that there is no peripheral neuropathy, and yet also indicates that the Veteran's peripheral neuropathy is not caused by his diabetes mellitus.  

In addition, the Board finds that because service connection is in effect for degenerative disc disease of the lumbar spine, VA must consider whether any peripheral neuropathy or radiculopathy is a manifestation of the service-connected low back disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007).  Because it appears that the Veteran's lower extremity symptoms may be a manifestation of his degenerative disc disease of the low back, a competent medical opinion is needed.  For these reasons, the Board finds that a new VA examination is in order to address the specific nature and etiology of the claimed neurologic disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence showing evidence of his claimed peripheral neuropathy disability.

2.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination.  All indicated tests must be performed, and all findings reported in detail.  The claims file must be made available to and reviewed by the examiner.  For any peripheral neuropathy found to be present, the examiner should describe whether it is acute, subacute, or chronic.  The examiner should also provide an opinion whether it is at least as likely as not that any lower extremity impairment had its onset in service; manifested within one year thereof; is related to presumed herbicide exposure; or was caused and/or aggravated by the Veteran's service-connected diabetes mellitus disorder and/or his service-connected low back disability.  In offering this assessment, and in particular with respect to whether the condition had its onset in service, the examiner must specifically acknowledge and discuss the Veteran's competent report of the onset of his lower extremity impairment in service, which is corroborated by the contemporaneous medical evidence.

All findings, along with a fully articulated medical rationale for all opinions expressed, should be set forth in a legible report.  

3.  Then, readjudicate the appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

